In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-026V
                                       Filed: April 15, 2015
                                           Unpublished

****************************
ELAINE STOUT,              *
                           *
              Petitioner,  *                                Ruling on Entitlement; Concession;
                           *                                Influenza (“flu”) vaccine; Shoulder Injury
v.                         *                                Related to Vaccine Administration
                           *                                (“SIRVA”); Special Processing Unit
                           *                                (“SPU”)
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

Michael McLaren, Black McLaren Jones Ryland & Griffee, Memphis, TN, for petitioner.
Gordon Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

      On January 9, 2015, Elaine Stout filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an Influenza (“flu”)
vaccination on January 10, 2013, petitioner suffered a shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

       On April 15, 2015, respondent filed her Rule 4(c) Report [“Respondent’s Report”],
in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 3. Specifically, respondent “concluded that petitioner’s alleged
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
injury is consistent with a SIRVA and that it was caused in fact by the flu vaccine she
received on January 10, 2013.” Id. Respondent stated that “based on the record as it
now stands, petitioner has satisfied all legal prerequisites for compensation under the
[Vaccine] Act.” Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                           2